Filed: December 11, 2003
IN THE SUPREME COURT OF THE STATE OF OREGON
BILL SIZEMORE,
Petitioner,
    v.
HARDY MYERS,
Attorney General,
State of Oregon,
Respondent.
(SC S50835)
    En Banc 
    On petition to review ballot title.
    Submitted on the record November 18, 2003.
    Eric C. Winters, Portland, filed the petition for
petitioner.
    Erika L. Hadlock, Assistant Attorney General, Salem, filed
the answering memorandum for respondent.  With her on the
answering memorandum were Hardy Myers, Attorney General, and Mary
H. Williams, Solicitor General.
    PER CURIAM
    Ballot title certified.
    Balmer, J., dissented and filed an opinion in which
Gillette, J., joined.
         PER CURIAM
         In this ballot title review proceeding under ORS
250.085(2), petitioner contends that the Attorney General's
ballot title regarding Initiative Petition 73 (2004) does not
comply substantially with the requirements of ORS 250.035.  See
ORS 250.085(5) (describing that standard for judicial review of
ballot titles).  Initiative Petition 73, if adopted, would amend
the Oregon Constitution to require the legislature to impose "a
tax on gross receipts derived from or apportionable to businesses
in this state," and would direct revenues that the tax raises to
education.  The terms "gross receipts" and "business," among
other terms, are defined in the proposed measure.
         We have examined petitioner's contentions and conclude
that none is well taken.  An opinion explaining in detail the
basis for that conclusion would not benefit the public, the
parties, or the bar.  Accordingly, we certify to the Secretary of
State the ballot title that the Attorney General certified, the
text of which appears below.  See ORS 250.085(8) (requiring that
disposition).
"AMENDS CONSTITUTION: ESTABLISHES TAX ON 'GROSS
RECEIPTS'
(DEFINED), LESS CHILD HEALTHCARE CREDIT;
DEDICATES REVENUES TO PUBLIC EDUCATION
"RESULT OF 'YES' VOTE: 'Yes' vote establishes tax
(up to 1.25%) on 'gross receipts' (defined) generated
through Oregon activities; creates child healthcare
credit; dedicates revenues to public education.
"RESULT OF 'NO' VOTE: 'No' vote rejects
establishing tax on 'gross receipts' generated in
Oregon (less child healthcare credit) to fund public
education (preschool through higher education).
"SUMMARY: Amends constitution.  Establishes tax on
'gross receipts' (defined as value received from sales,
compensation for services, stock/bond trades, interest,
dividends, discounts, royalties, rents, other fees)
generated through activities in Oregon.  Dedicates
revenues to public education (preschool through higher
education).  Creates exemption from tax when gross
receipts are under $250,000.  Establishes tax rate
starting at 0.2% when gross receipts are between
$250,000 and $500,000; rate increases stepwise (0.5%,
0.75%, 1.0%) to 1.25% when gross receipts exceed $10
million.  Creates limited tax credit for employers who
contribute to employees' child healthcare expenses. 
Permits other exemptions, deductions, credits. 
Requires legislature to establish cost-minimizing tax-administration methods.  Requires school districts,
others receiving revenues to publish budget summaries. 
Other provisions."
         Ballot title certified.
         BALMER, J., dissenting.
         I respectfully dissent for the reasons set out in my
dissenting opinion in Sizemore v. Myers (S50833), ___ Or ___, ___
P3d ___ (2003).
         Gillette, J., joins in this dissenting opinion.